IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: J.R.M., A MINOR       : No. 67 MAL 2018
                                          :
                                          :
PETITION OF: LUZERNE COUNTY               : Petition for Allowance of Appeal from
CHILDREN AND YOUTH SERVICES               : the Order of the Superior Court

IN THE INTEREST OF: A.R.P., A MINOR       : No. 68 MAL 2018
                                          :
                                          :
PETITION OF: LUZERNE COUNTY               : Petition for Allowance of Appeal from
CHILDREN AND YOUTH                        : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.